                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


    JOSEFINA VAZQUEZ,
                            Plaintiff,                                              8:18-CV-519
          vs.
    ANDREW M. SAUL, Commissioner of the                               MEMORANDUM AND ORDER
    Social Security Administration;
                            Defendant.




         Josefina Vazquez (“Petitioner”) filed her Complaint (Filing 1-2) seeking judicial review of

the Commissioner’s denial of her application for disability insurance benefits and partial denial of

her application for supplemental security income disability benefits and moved this Court for an

order reversing the Commissioner’s final decision. Filing 15. The Commissioner filed a motion to

affirm the agency’s final decision denying benefits. Filing 17. For the reasons stated below, the

Court grants the Commissioner’s motion and denies Petitioner’s motion.

                                             I. BACKGROUND1

         This case involves petitioner Josefina Vazquez’s applications for disability insurance

benefits and supplemental social security income. The case has been remanded twice and is now

before the Court on a second petition for judicial review relating to the denial of benefits, as will

be discussed in greater detail below. As is relevant for purposes of this case, Petitioner was born


1
  This Court’s General Order No. 2015-05 (Filing 3) instructs that a plaintiff challenging a final decision of the
Commissioner of the Social Security Administration shall include in his or her brief supporting a motion to reverse
the decision “a statement of material facts,” which is “supported by page references to the administrative record.” The
Commissioner must then file a motion to affirm its decision and include with its supporting brief “a non-repetitive
counter-statement,” if the Commissioner disagrees with any portion of the plaintiff’s statement. Here, Petitioner
submitted a scant statement of facts, and the Commissioner concurred. See Filing 16 at 5; Filing 18 at 2. This section
contains a synthesis of these facts, other facts cited by the parties as discussed below, and additional material facts
from the record.


                                                          1
on March 25, 1963; was forty-four years of age on her amended onset date of November 30, 2007;

was fifty years old at the time of the first administrative decision denying her benefits; and was

fifty-four years old by the time of the administrative decision currently at issue. Tr. 169, 204, 660,

735. She was 4 feet, 8 inches tall and weighed 138 pounds at the time of her application. Tr. 221.

She did not speak English well, had a sixth-grade education, and was illiterate. Tr. 220-21, 687.

                                      A. Procedural History

       In August of 2011, Petitioner applied for disability insurance benefits under Title II of the

Social Security Act, 42 U.S.C. § 401 et seq. (“Title II”) and supplemental security income under

Title XVI of the Social Security Act, 42 U.S.C. § 401 et seq. (“Title XVI”). Tr. 169. Petitioner

alleged a disability onset date of May 1, 2005. Tr. 22. Both claims were denied initially and on

reconsideration. Tr. 89, 108. A hearing was held before the administrative law judge (“ALJ”)

during which Petitioner amended her alleged onset date to November 30, 2007. Tr. 47-48. On May

14, 2013, the ALJ issued a decision denying Petitioner’s requests, finding she was not disabled as

defined by 42 U.S.C. §§ 216(i) and 223(d) between November 30, 2007, and the date of the ALJ’s

decision. Tr. 22, 34. The Social Security Appeals Council (“Appeals Council”) then denied her

request for review of the ALJ’s decision. Tr. 14.

       Petitioner then filed a complaint seeking judicial review in the United States District Court

for the Northern District of Iowa (“the Iowa Court”). See Tr. 759-761. The Commissioner moved

to remand, and the Iowa Court granted the Commissioner’s motion. See Tr. 759-761. On remand,

the Appeals Council gathered more evidence, albeit evidence lacking significant probative value,

and again denied Petitioner’s requests for disability benefits. See Tr. 762-765. Petitioner then

moved to reopen her prior case before the Iowa Court and argued the ALJ erred by evaluating

expert opinions contrary to the evidence and correct standards. Tr. 817. Ruling on Petitioner’s



                                                  2
motion and arguments, the Honorable C.J. Williams, Magistrate Judge for the Iowa Court,

recommended reversing and remanding the case for further proceedings. Tr. 821-822.

         In her recommendation, Judge Williams noted the ALJ both incorrectly gave the opinion

of Petitioner’s psychiatrist, Rodney Dean, M.D. (“Dr. Dean”), only “some weight” and asserted

that Dr. Dean’s opinions were not supported by his treatment notes. Tr. 818. Finding the record

generally supported Dr. Dean’s opinion, Judge Williams recommended reversal and remand

because Dr. Dean’s opinion was entitled to controlling weight. Tr. 821. She also recommended the

ALJ consider additional treatment records of Dr. Dean. Tr. 821. Judge Williams wrote:

         For the reasons set forth herein, I RESPECTFULLY RECOMMEND that the Court
         reverse the Commissioner’s determination that claimant was not disabled and
         remand the case for further proceedings in which the expert treating medical
         opinion of Dr. Dean is given controlling weight, and that judgment be entered
         against the Commissioner and in favor of claimant.
Tr. 821 (emphasis in original).

         The Honorable Leonard T. Strand, District Judge for the Iowa Court, accepted Judge

Williams’s recommendation without modification. Tr. 809. Judge Strand issued an order (“the

Order”) reversing and remanding the case for further proceedings “as discussed by Judge

Williams.” Tr. 809.

         On remand from the Iowa Court for a second time, the Appeals Council remanded the case

for further proceedings.2 Tr. 823, 825. After a hearing on the consolidated claims, to be discussed

further below, ALJ Jan Dutton determined that Petitioner was not disabled prior to March 24, 2013

but became disabled on that date upon reaching the age of fifty and therefore changing age

category. Tr. 671, 681-83, 686-87. The ALJ’s June 1, 2017 decision foreclosed Petitioner’s ability


2
 Following the ALJ’s initial decision in May 2013, Petitioner filed a new claim for Supplemental Security Income.
Tr. 825. While the case was on remand for the second time, the Appeals Council consolidated the case with the
subsequently filed claim because there were common or duplicate issues present in both claims. Tr. 825; see also 20
C.F.R. §§ 404.952, 416.1452. Thus, the case before this Court involves Petitioner’s consolidated claims regarding the
entire time period from November 30, 2007 through the date of the ALJ’s most recent decision.

                                                         3
to obtain Title II disability insurance benefits but granted her request for supplemental security

income disability benefits. The ALJ’s decision was upheld by the Appeals Council on September

14, 2018, and Petitioner timely filed the present action. Tr. 653; Filing 4.

                                   B. Administrative Hearing

       On February 28, 2017, the ALJ held an administrative hearing on Petitioner’s consolidated

claims. Tr. 700. At the beginning of the hearing, the ALJ noted new evidence was now part of the

file that was received into evidence. Tr. 700-03. Petitioner then testified.

       According to Petitioner, she cannot read or write in English. Tr. 710. She used to serve

food at a school and then worked as a dietary aide. Tr. 710-12. Before leaving her job in 2015 as

a dietary aide due to “personal problems, at home,” Petitioner drove twenty minutes to work. Tr.

713. She suffers from depression; jogs five times a week for ten to fifteen minutes; and tries to do

cooking, cleaning, and other housework. Tr. 714-15. On a scale of zero to ten with ten being

suicidal, Petitioner is at a ten and has thoughts of suicide. Tr. 719-20. She also experiences

headaches due to a car crash and suffers from left leg pain. Tr. 722-24.

       Ms. Deborah Determan, a vocational expert, testified that Petitioner’s past relevant work

included medium unskilled work as a dietary aid (DOT 319.677-014) and light unskilled work as

a cafeteria service attendant (DOT 311.677-010). Tr. 727-28. She noted that an individual capable

of medium work with no restrictions on standing, sitting, or walking and occasional social

interaction could work as a dishwasher (DOT 318.687-101), a production line welder (DOT

819.684-101), or a hand packer (DOT 920.587-018). Tr. 729. For these occupations, she stated

that incidents of work in the United States were 160,000, 12,000, and 11,000 respectively. Tr. 729.

Determan opined that an individual capable of light work who could stand, sit, or walk six hours

in an eight-hour day and could socially interact occasionally could work as a palletizer (DOT



                                                  4
929.687-014), sealing and canceling machine operator (DOT 208.685-026), or housekeeper (DOT

323.687-014). Tr. 730. For these occupations, incidents of work in the United States were 11,000,

7,000, and 100,000 respectively. Tr. 729.

       Finally, Determan testified that a person totally incapable of understanding or carrying out

short and simple instructions would be precluded from competitive employment and missing two

or more days of work each month would preclude competitive employment. Tr. 732-33.

                                      C. The ALJ’s Findings

       An ALJ is required to follow a five-step sequential analysis to determine whether a

claimant is disabled. See 20 C.F.R. § 404.1520(a); see also Goff v. Barnhart, 421 F.3d 785, 790

(8th Cir. 2005) (“During the five-step process, the ALJ considers (1) whether the claimant is

gainfully employed, (2) whether the claimant has a severe impairment, (3) whether the impairment

meets the criteria of any Social Security Income listings, (4) whether the impairment prevents the

claimant from performing past relevant work, and (5) whether the impairment necessarily prevents

the claimant from doing any other work.” (quoting Eichelberger v. Barnhart, 390 F.3d 584, 590

(8th Cir. 2004))). The ALJ must continue the analysis until the claimant is found to be “not

disabled” at steps one, two, four or five, or is found to be “disabled” at step three or step five. See

20 C.F.R. § 404.1520(a).

       Step one requires the ALJ to determine whether the claimant is currently engaged in

substantial gainful activity. See 20 C.F.R. §§ 404.1520(a)(4)(i), (b). The ALJ determined Petitioner

was not and had not engaged in substantial gainful activity since her alleged onset date of

November 30, 2007. Tr. 673-74.

       Step two requires the ALJ to determine whether the claimant has a “severe impairment.”

20 C.F.R. § 404.1520(c). A “severe impairment” is an impairment or combination of impairments



                                                  5
that significantly limits the claimant’s ability to perform “basic work activities,” 20 C.F.R. §§

404.1520(a)(4)(ii) & (c), and satisfies the “duration requirement.” 20 C.F.R. § 404.1509 (“Unless

your impairment is expected to result in death, it must have lasted or must be expected to last for

a continuous period of at least 12 months.”). Basic work activities include “[p]hysical functions

such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling”;

“[c]apacities for seeing, hearing, and speaking”; “[u]nderstanding, carrying out, and remembering

simple instructions”; “[u]se of judgment”; “[r]esponding appropriately to supervision, co-workers

and usual work situations”; and “[d]ealing with changes in a routine work setting.” 20 C.F.R. §

404.1522. If the claimant cannot prove such an impairment, the ALJ will find that the claimant is

not disabled. See 20 C.F.R. §§ 404.1520(a)(4)(ii), (c). The ALJ determined Petitioner had the

following severe impairments: depressive disorder, anxiety disorder, and obesity. Tr. 674.

       Step three requires the ALJ to compare the claimant’s impairment or impairments to a list

of impairments. See 20 C.F.R. §§ 404.1520(a)(4)(iii), (d); see also 20 C.F.R. § 404, Subpart P,

App’x 1 (20 C.F.R. §§ 416.920(d), 416.925 and 416.926). If the claimant has an impairment “that

meets or equals one of [the] listings,” the analysis ends and the claimant is found to be “disabled.”

20 C.F.R. §§ 404.1520(a)(4)(iii), (d). If a claimant does not suffer from a listed impairment or its

equivalent, then the analysis proceeds to steps four and five. See 20 C.F.R. § 404.1520(a). The

ALJ determined Petitioner did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments. Tr. 675.

       Step four requires the ALJ to consider the claimant’s residual functional capacity (“RFC”)

to determine whether the impairment or impairments prevent the claimant from engaging in “past

relevant work.” See 20 C.F.R. §§ 404.1520(a)(4)(iv), (e), (f). “Past relevant work” refers to work

performed by the claimant within the last fifteen years or fifteen years prior to the date that



                                                 6
disability must be established. See 20 C.F.R. § 404.1565(a) and 416.965(a). If the claimant is able

to perform any past relevant work, the ALJ will find that the claimant is not disabled. See 20 C.F.R.

§ 404.1520(a)(4)(iv), (f).

       In the most recent hearing, the ALJ determined that Petitioner, since May 1, 2005, had the

RFC to perform light work and simple tasks consistent with entry-level work so long as she was

not required to read or write in English or interact with others more than occasionally. Tr. 677 In

making this determination, the ALJ considered Petitioner’s claims of depression, anxiety,

tiredness, headaches, and neck pain. Tr. 678. The ALJ noted Petitioner said she could not read or

write in English but chose to testify at her hearings in English despite the ALJ offering the services

of a translator. Tr. 678. The ALJ further noted Petitioner’s earlier reports that she could care for

her day-to-day needs without difficulty and could cook, wash dishes, dust, do the laundry, drive a

car, transport her children to and from school, shop for groceries, and go to the bank. Tr. 678.

Considering the whole record, the ALJ determined that Petitioner’s impairments could cause some

but not all of her alleged symptoms and Petitioner’s statements concerning the intensity,

persistence, and limiting effects of her symptoms were not fully supported by the evidence as a

whole. Tr. 679.

       The ALJ noted Petitioner had various nonspecific health issues from 2007 until July 2011

when her depression worsened. Tr. 679-80. At that time, Twila Preston, Ph.D. (“Dr. Preston”),

performed a psychological consultative examination of Petitioner in November of 2011. Tr. 470,

680. During that examination, Petitioner reported sleeping too much, becoming stressed when her

child got in legal trouble, disliking reports of her children’s poor behavior at school, and feeling

badly when she did not do housework. Tr. 471, 680. Dr. Preston diagnosed Petitioner with major

depressive disorder; estimated her Global Assessment of Functional Scale (“GAF”) score at 45;



                                                  7
opined that Petitioner could not sustain attention and concentration as needed to complete tasks;

and thought Petitioner would not relate appropriately to co-workers or supervisors. Tr. 471-74,

680-81. Dr. Preston based these findings on Petitioner’s emotional lability and distraction from

internal stimuli. Tr. 681. However, Dr. Preston twice cautioned that she was “not confident in the

results of [her] examination” because Petitioner was guessing in response to Dr. Preston’s

questions and “had problems with language.” Tr. 470-72, 680.

       Dr. Preston examined Petitioner three months later in February 2012 with the help of an

interpreter. Tr. 538, 680. Dr. Preston still found Petitioner had a major depressive disorder;

estimated her GAF score at 45; and thought Petitioner would not relate appropriately to co-workers

or supervisors. Tr. 540-41, 681. Contrary to her findings from the first examination, Dr. Preston

determined that Petitioner could sustain attention and concentration sufficient to complete simple

tasks. Tr. 541, 681. While the ALJ gave more weight to Dr. Preston’s second examination due to

the clarity provided by interpreter assistance, the ALJ gave only “some weight” to Dr. Preston’s

opinions because emotional lability and internal stimuli distractions were not noted by any of

Petitioner’s other treating physicians. Tr. 681. The ALJ pointed out that no other evidence

supported Dr. Preston’s assertion that Petitioner was unable to relate to others appropriately, and

Petitioner never claimed an inability to work or get along with others. Tr. 861.

       Despite Petitioner’s counsel arguing Dr. Dean’s opinion should be given great weight, the

ALJ gave “little/less weight” to his “not updated” opinion that Petitioner would miss significant

work time and be incapable of sustaining concentration throughout a workday. Tr. 681. The ALJ

noted Dr. Dean was a treating source but determined his assessment was inconsistent with the

record as a whole. Tr. 681. In support of this finding, the ALJ noted that Dr. Dean only treated

Petitioner four times during 2012-13 before forming his opinions; Dr. Dean reported Petitioner’s



                                                 8
improvement; Petitioner returned to work and did not return to Dr. Dean for further treatment; and

Petitioner later declined psychotropic medications. Tr. 681. The ALJ also pointed out that Dr.

Dean, in April of 2013, reported Petitioner’s ability to perform simple tasks as “fair,” rated her

other work-related abilities as “poor,” and opined she would miss work more than four times a

month. Tr. 646-47, 682. Further criticizing Dr. Dean’s opinions, the ALJ noted that Dr. Dean did

not do the following: treat Petitioner prior to 2011; review Petitioner’s prior treatment records; or

document findings supporting his opinions in his treatment notes. Tr. 682. Dr. Dean’s treatment

notes from his first visit with Petitioner in December 2011 referred only to her complaints,

depressed mood, and dysthymia but not any anxiety, distraction, memory deficit, or major

depression. Tr. 574-75, 682.

       On remand, the ALJ pointed out that newly available evidence related to Dr. Dean’s

treatments of Petitioner in 2012-13 was before her. Tr. 682. The new evidence included more of

Dr. Dean’s treatment notes that showed three additional appointments with Petitioner throughout

2012 in addition to the single appointment previously documented in the record. Tr. 682.

Treatment notes from the first of these appointments showed Petitioner improved under Dr. Dean’s

care and reported “doing better despite not being on [psychotropic medication].” Tr. 650, 682.

Upon starting a new medication, Dr. Dean reported Petitioner was doing better, observed her mood

to be “upbeat and positive,” noted her dysthymia improved, and described her decision not to work

as her decision to spend time at home with her children. Tr. 650-51, 682-83. After not seeing Dr.

Dean from June to December 2012, Petitioner complained of back pain and noted she was not as

upbeat as she desired. Tr. 652, 683. Petitioner’s two subsequent visits to Dr. Dean focused on her

physical pain and finances. Tr. 683. The ALJ reasoned that Dr. Dean’s opinion was based on these




                                                 9
visits but his records from those visits did not correlate with his March 2013 finding that Petitioner

was impaired to the point of disability. Tr. 682-83.

       The ALJ found that the record then showed Petitioner’s improvement through 2016 until

her involvement in a February 2016 car accident. Tr. 683. Specifically, the ALJ cited treatment

records throughout 2015 and 2016 wherein Petitioner denied any symptoms of depression or

anxiety, requested cessation of her psychotropic medication, and described herself as much better.

Tr. 683-84. The ALJ noted that Dr. Dean’s and Dr. Preston’s assessments pertained only to

Petitioner’s condition through mid-2012 and were contradicted by later evidence. Tr. 684.

       The ALJ also afforded “considerable weight” to the assessments of the state agency

medical consultants, who reviewed Petitioner’s medical records and found less severe symptom

manifestation than described by Dr. Dean. Tr. 496, 511, 564, 684.

       In concluding her step four analysis, the ALJ determined Petitioner could perform only

light work and concluded that the opinions of Drs. Preston and Dean were “outliers when held

against the record as a whole.” Tr. 684-85. As such, the ALJ determined Petitioner could not

perform past relevant work.

       At step five, the ALJ must determine whether the claimant is able to do any other work

considering the claimant’s RFC, age, education, and work experience. 20 C.F.R. § 404.1520(g). If

the claimant is able to do other work, the claimant is not disabled. The ALJ determined jobs existed

in significant numbers in the national economy that Petitioner could have performed prior to March

24, 2013. Tr. 686-87. However, the ALJ determined that after March 24, 2013, no jobs existed in

significant numbers in the national economy that Petitioner could have performed as a result of

her age category changing. Tr. 686-87.




                                                 10
                                 D. Additional Relevant Medical History3

         Petitioner left her prior nursing home job due to physical demands rather than an inability

to relate to others and similarly reported an inability to spend time with friends and family due to

pain rather than an inability to relate appropriately to those individuals. Tr. 56-57, 242, 683.

According to her husband, Petitioner responded “ok” to employers, criticism, and supervision and

interacted with people in social activities “very well.” Tr. 238, 318. Petitioner attended church

once a week and visited others once a month in social settings. Tr. 242. Petitioner maintained good

eye contact and was cooperative, responsive, and willing to engage during examinations with other

physicians. Tr. 366, 368, 538, 575, 602.

         In April 2013, Dr. Dean filled out a “Treating Medical Source Statement” for Petitioner

stating she had poor ability to sustain concentration and maintain attention and pace in a work

setting; poor ability to maintain attendance, complete a normal work-day and work-week without

interruptions from symptoms; poor ability to work and interact with supervisors, co-workers, and

the public; poor ability to accept and adjust to changes; and poor ability to use judgment. Tr. 646.

He also checked a box indicating that Petitioner would likely be absent from work more than four

times a month. Tr. 647. However, he rated Petitioner’s ability to perform simple tasks on a

sustained basis as “fair.” Tr. 646.




3
  As noted above, the Court’s General Order No. 2015-05 (Filing 3) requires the plaintiff to file a brief containing a
statement of material facts. If the Commissioner thinks the plaintiff’s statement is incomplete, his brief should include
a non-repetitive counter-statement. Here, Petitioner initially complied by filing a brief containing a scant statement of
facts but went on to cite additional facts, not contained in her statement of facts, throughout her brief. The
Commissioner also initially complied by agreeing with Petitioner’s statement of facts but later referenced additional
facts throughout his brief. This subsection contains a synthesis of such facts the parties deemed material enough to
cite in their briefs but not so material as to include them in their respective statements of fact.

                                                          11
                                       II. DISCUSSION

                                     A. Standard of Review

       The Court reviews a denial of benefits by the Commissioner to determine whether the

denial is supported by substantial evidence on the record as a whole. Teague v. Astrue, 638 F.3d

611, 614 (8th Cir. 2011) (citing 42 U.S.C. § 405(g)). “Substantial evidence is less than a

preponderance but is enough that a reasonable mind would find it adequate to support the

conclusion.” Id. (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). The Court must

consider evidence that both supports and detracts from the ALJ’s decision and will not reverse an

administrative decision simply because some evidence may support the opposite conclusion.

Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). “If, after reviewing the record, the [C]ourt

finds it is possible to draw two inconsistent positions from the evidence and one of those positions

represents the ALJ’s findings, the [C]ourt must affirm the ALJ’s decision.” Id. (quoting Medhaug

v. Astrue, 578 F.3d 805, 813 (8th Cir. 2009)). The Court should not reverse merely because the

Court would have decided differently. Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010). The

Eighth Circuit has held that a court should “defer heavily to the findings and conclusions of the

Social Security Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010).

       Additionally, the Court must determine whether the Commissioner’s decision “is based on

legal error.” Collins v. Astrue, 648 F.3d 869, 871 (8th Cir. 2011) (quoting Lowe v. Apfel, 226 F.3d

969, 971 (8th Cir. 2000)). “Legal error may be an error of procedure, the use of erroneous legal

standards, or an incorrect application of the law.” Id. (internal citations omitted) (citing

Brueggemann v. Barnhart, 348 F.3d 689, 692 (8th Cir. 2003); Nettles v. Schweiker, 714 F.2d 833,

836 (8th Cir. 1983)). No deference is owed to the Commissioner’s legal conclusions.

Brueggemann, 348 F.3d at 692 (stating that allegations of legal error are reviewed de novo).



                                                12
                                         B. ANALYSIS

       Petitioner raises two interrelated arguments. First, she argues the ALJ erred and even

flagrantly disobeyed the Honorable Judge Strand’s remand order accepting Judge Williams’s

recommendation without modification by not giving controlling weight to the opinion of Dr. Dean.

Filing 16 at 9. Second, she argues the ALJ’s RFC determination is not supported by substantial

evidence partially because Dr. Dean’s opinion should control. Filing 16 at 13. As discussed below,

the Court affirms the ALJ’s determinations.

   1. Compliance with the Order and Proper Weight

       Judge Williams’s order, as accepted by Judge Strand, remanded the case for “further

proceedings.” Tr. 821. The Court specifically directed the ALJ upon conducting “further

proceedings” to consider “additional treatment records by Dr. Dean from 2012 and 2015 which

the ALJ did not have available to him at the time of his decision.” Tr. 821. The Court said:

       Finally, [Petitioner] recovered some additional treatment records by Dr. Dean from
       2012 and 2015 which the ALJ did not have available to him at the time of his
       decision. On remand, the ALJ should consider these additional records as well.
Tr. 821 (citations omitted).

       Although Judge Williams directed the ALJ to consider “additional records[,]” Judge

Williams also specifically directed the ALJ to enter judgment “against the Commissioner and in

favor of [Petitioner]. Tr. 821. Judge Strand wholly adopted these conclusions. Tr. 809.

       The question for this Court is whether Judge Williams’s order, as adopted by Judge Strand,

directed a determination that Dr. Dean’s opinion should be given controlling weight with an award

of benefits to Petitioner without regard to the consideration of the “additional treatment records by

Dr. Dean from 2012 and 2015.”

       This Court concludes that by remanding to the ALJ and directing certain “additional

treatment records” to be considered, Judge Williams and Judge Strand ordered that the ALJ should

                                                 13
“consider these additional records” on remand, even if the result of doing so was further evaluation

of whether Dr. Dean’s opinion should control and thus potentially resulting in a denial of benefits.

If Judges Williams and Strand wished to simply direct a favorable result for Petitioner with no

conditions, they could have directed benefits without remand or not ordered the ALJ to consider

the additional treatment records from Dr. Dean from 2012 and 2015.

         On remand, the ALJ complied with the Order to consider Dr. Dean’s newly available

additional evidence. See Tr. 682-83. The newly available treatment notes showed that Petitioner

improved under Dr. Dean’s care and reported “doing better despite not being on [psychotropic

medication].” Tr. 650, 682. Upon starting a new medication, Dr. Dean reported Petitioner was

doing better, observed her mood to be “upbeat and positive,” noted her dysthymia improved, and

described her decision not to work as her choice to spend time at home with her children. Tr. 650-

51, 682-83. After a six-month gap from June to December between Petitioner’s visits to Dr. Dean,

Petitioner complained of back pain and noted she was not as upbeat as she desired. Tr. 652, 683.

Petitioner’s two subsequent visits to Dr. Dean focused on her physical pain and finances. Tr. 683.4

These visits comprised Dr. Dean’s contact with Petitioner prior to his April 2013 assessment.

         The ALJ considered this additional evidence based on the Judges’ direct command in the

remand Order, and the evidence did not support Dr. Dean’s opinion but instead undermined it.

Judge Williams’s recommendation to reverse and remand for an ALJ to give Dr. Dean’s opinion

controlling weight was based on the record generally supporting his opinion. See Tr. 818.

However, substantial additional evidence in the record, namely Dr. Dean’s own newly available

treatment notes, contradicts his opinion. Given the now-apparent inconsistency of considering this


4
  Petitioner correctly argues that new evidence must relate to the period on or before the date of the hearing decision.
See 20 C.F.R. §§ 404-970(a)(5)–(6). However, Petitioner’s argument is misplaced as it relates to this evidence because
these additional treatment notes refer to appointments and evaluations occurring in 2012 before Dr. Dean’s March
2013 opinion.

                                                          14
additional evidence while also giving Dr. Dean’s opinion controlling weight, the Court determines

that the ALJ did not defy the Court or disobey its Order because the Court directed the ALJ to

consider additional evidence before giving Dr. Dean’s opinion controlling weight. As a result of

the newly available evidence supporting a conclusion different than the one reached by Judge

Williams, the ALJ did not err by giving Dr. Dean’s opinion less than controlling weight.

       Further, the record contains substantial evidence supporting the ALJ’s weight

determination for Dr. Dean’s opinion in light of this new evidence. In evaluating a treating

physician’s opinion as to the nature and severity of a claimant’s impairments, the ALJ must

determine whether that opinion “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record”; if the opinion is well-supported and consistent with the other substantial evidence, the

ALJ must give it “controlling weight.” 20 C.F.R. § 404.1527(c)(2); see also Nowling v. Colvin,

813 F.3d 1110, 1122 (8th Cir. 2016). The record must be evaluated as a whole to determine

whether the treating physician’s opinion should control. Tilley v. Astrue, 580 F.3d 675, 679-80

(8th Cir. 2009); Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). A treating physician’s

opinion is entitled to no greater weight than another physician’s when it “consists of nothing more

than vague, conclusory statements.” Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (quoting

Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir. 1996)). Further, “it is permissible for an ALJ to

discount an opinion of a treating physician that is inconsistent with the physician’s clinical

treatment notes.” Perkins v. Astrue, 648 F.3d 892, 899 (8th Cir. 2011) (quoting Davidson v. Astrue,

578 F.3d 838, 843 (8th Cir. 2009)). “A treating physician’s own inconsistency may . . . undermine

his opinion and diminish or eliminate the weight given his opinions.” Toland v. Colvin, 761 F.3d

931, 936 (8th Cir. 2014) (quoting Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006))



                                                15
        Here, Dr. Dean’s opinions are inconsistent with substantial evidence in the record,

particularly his own treatment notes as outlined above. See Perkins 648 F.3d at 899. Dr. Dean’s

opinions were also conclusory, consisting of undefined, one-word responses of “poor” or “fair”

and checked boxes; he neither elaborated with any explanations nor cited supporting medical

evidence. See Tr. 646-647; Wildman, 596 F.3d at 964 (holding that an ALJ “properly discounted

[the treating physician’s] opinion” as conclusory because it consisted of checklists, cited no

medical evidence, and provided little elaboration). As such, the Court agrees with the ALJ that

“[Dr. Dean’s] perspective as a treating source is recognized but that fact alone does not outweigh

the inconsistency with his assessment when held against the weight of the record.” Tr. 681.

   2. Substantial Evidence

        Petitioner generally argues the record lacks substantial evidence supporting the ALJ’s RFC

determination “that [Petitioner] ha[d] the physical and mental functional ability to perform jobs

that exist in significant numbers” until reaching the age of fifty. See Filing 16 at 13. The Court

disagrees and finds substantial evidence on the record as a whole to support the ALJ’s RFC

determination and findings as to Petitioner’s mental and physical ability to perform sustained light

work.

        The RFC is “what the claimant can still do despite his or her physical or mental

limitations.” Gann v. Berryhill, 864 F.3d 947, 951 (8th Cir. 2017) (quoting Lauer v. Apfel, 245

F.3d 700, 703 (8th Cir. 2001)). The RFC determination is the responsibility of the ALJ. Boyd v.

Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016). “The ALJ must determine the claimant’s RFC based

on all relevant evidence, including medical records, observations of treating physicians and others,

and [the] claimant’s own descriptions of [her] limitations.” Gann, 864 F.3d at 951 (alterations in

original) (quoting Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir. 2003)). The claimant bears the



                                                16
burden to establish an RFC that indicates disability. Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir.

2005).

         “Because a claimant’s [residual functional capacity] is a medical question, an ALJ’s

assessment of it must be supported by some medical evidence of the claimant’s ability to function

in the workplace.” Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2015). While “some medical

evidence” must support an ALJ’s decision, Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010), an

ALJ need not tether the work capacity assessment to any particular medical opinion. See Hensley

v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Instead, the ALJ may rely upon a constellation of

opinions, see Julin, 826 F.3d at 1088, or even the medical records themselves. See Hensley, 829

F.3d at 932.

         Here, the ALJ properly considered Dr. Dean’s opinions, Dr. Preston’s opinions, the

opinions of the reviewing physicians, Petitioner’s testimony, and the entirety of the record,

including Petitioner’s medical records. See generally Tr. 679-84. The ALJ largely based his RFC

findings on the medical records themselves and the opinions of the two reviewing physicians. Tr.

677-84. (extensively citing Petitioner’s treatment records and noting the “considerable weight

given the opinions of the reviewing physicians). This is in accordance with Eighth Circuit case

law. See Julin, 826 F.3d at 1088; Hensley, 829 F.3d at 932. Given the ALJ’s reliance on Petitioner’s

medical records and the reviewing physicians’ medical opinions, there is clearly “some medical

evidence” supporting his RFC finding. See Jones, 619 F.3d at 971; Stormo v. Barnhart, 377 F.3d

801, 807 (8th Cir. 2004) (finding an ALJ’s reliance on physicians’ notes within the claimant’s

medical records and reviewing physicians’ opinions as substantial evidence supporting the ALJ’s

RFC determination). As such, substantial evidence on the record as a whole supports the ALJ’s




                                                17
RFC determination that Petitioner could engage in sustained light work with social and language

limitations.

       Further challenging the ALJ’s RFC finding, Petitioner argues that (1) the ALJ should have

given Dr. Dean’s opinion controlling weight; (2) the state agency evaluations were insufficient to

support the ALJ’s finding; and (3) the ALJ ignored and improperly discounted Dr. Preston’s

opinions.

       First, as discussed above, substantial evidence on the record as a whole supports the ALJ’s

decision to discount Dr. Dean’s opinions.

       Second, the ALJ did not rely solely on the state agency evaluations but also based her RFC

determination on Petitioner’s medical records. In Stormo, 377 F.3d at 807, the claimant raised a

similar argument alleging the ALJ’s RFC determination lacked support because the ALJ relied on

his own opinion rather than discredited medical opinions. The Stormo court held that substantial

evidence supported the ALJ’s RFC determination because the ALJ relied on physicians’ notes

within the claimant’s medical records and reviewing physicians’ opinions. Id. at 807-08. Here, the

ALJ acted similarly, and the Court finds substantial evidence on the record to support the ALJ’s

RFC determination.

       Third and finally, substantial evidence supports the ALJ’s decision to discount Dr.

Preston’s opinions. Dr. Preston herself twice cautioned against confidence in the results of her first

consultative examination of Petitioner in November of 2011 because of a language barrier. Tr.

470-72. Dr. Preston opined that Petitioner could not sustain attention and concentration as needed

to complete tasks and thought Petitioner would not relate appropriately to co-workers or

supervisors because of Petitioner’s emotional lability and distraction from internal stimuli. Tr. 471-

74. Three months later, Dr. Preston re-conducted her examination with the aid of an interpreter



                                                 18
and found that Petitioner could sustain attention and concentration sufficient to complete simple

tasks but still would not relate appropriately to co-workers or supervisors. Tr. 538, 540-41.

       The ALJ gave only “some weight” to Dr. Preston’s opinion regarding inability to relate to

others based on substantial evidence. Emotional lability and internal stimuli distractions were not

noted by any of Petitioner’s other treating physicians. Tr. 681. Further, Petitioner:

           •   left her nursing home job due to physical demands rather than an inability to relate

               to others (Tr. 56-57, 683);

           •   responded to employers, criticism, and supervision “ok” and interacted with people

               in social activities “very well” according to her husband (Tr. 238, 318);

           •   went to church once a week and visited others once a month in social settings

               without any reported issue (Tr. 242);

           •    reported an inability to spend time with friends and family due to pain rather than

               an inability to relate appropriately (Tr. 242);

           •   maintained good eye contact and was cooperative, responsive, and willing to

               engage during examinations with other physicians (Tr. 366, 368, 538, 575, 602).

Because substantial evidence on the record as a whole supports the ALJ’s decision to afford Dr.

Preston’s opinion only “some weight” is proper.

       In conclusion, the ALJ properly considered the various medical opinions in the record and

Petitioner’s medical records; accordingly, the ALJ’s findings, based largely the medical records

themselves and the opinions of the two reviewing physicians, are supported by substantial medical

evidence within the record as a whole.




                                                 19
                                    III.   CONCLUSION

       The Court finds the Commissioner’s final decision denying Petitioner’s claim for benefits

under the Act should be affirmed.

       IT IS ORDERED:

       1. The Commissioner’s motion to affirm the Commissioner’s final decision (Filing 17) is

           granted;

       2. Petitioner’s motion for reversal of the Commissioner’s final decision (Filing 15) is

           denied;

       3. The Commissioner’s final decision is affirmed;

       4. A separate judgment will be entered.

       Dated this 21st day of November, 2019.
                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge




                                                20
